Case 1:21-cv-00068-LEK-KJM Document 35 Filed 04/21/21 Page 1 of 2                   PageID #: 540

                                   MINUTE ORDER



   CASE NUMBER:             CIVIL NO. 21-00068 LEK-KJM
   CASE NAME:               Dr. Alyssa Friedberg et al., vs. Cathy Betts et al.,


         JUDGE:       Leslie E. Kobayashi            DATE:             04/21/2021


  COURT ACTION: EO: COURT ORDER REGARDING THE EFFECT OF
  PLAINTIFFS’ AMENDED COMPLAINT AND REQUEST FOR INJUNCTION ON
  THE MOTIONS PENDING BEFORE THIS COURT

          Pro se Plaintiffs Dr. Alyssa Friedberg and Paul Shindell (“Plaintiffs”) initiated this
  action on January 29, 2021. See Complaint and Request for Injunction (“Complaint”),
  filed 1/29/21 (dkt. no. 1). On April 19, 2021, Plaintiffs filed their Amended Complaint
  and Request for Injunction (“Amended Complaint”). [Dkt. no. 34.]

  I.     Motion to Dismiss

         On April 9, 2021, Defendants Cathy Betts, Elladine Olevao, Kintaro Yonekura,
  Iwalani Kaauwai-Herrod, Kirstie Kashima, and the Hawai`i Department of Human
  Services filed a motion to dismiss the original Complaint (“Motion to Dismiss”). [Dkt.
  no. 31.] Because Plaintiffs filed the Amended Complaint, the original Complaint is now
  treated as if it no longer exists. See Lacey v. Maricopa Cnty., 693 F.3d 896, 925 (9th Cir.
  2012) (en banc) (stating that an “amended complaint supersedes the original, the latter
  being treated thereafter as non-existent” (citations and internal quotation marks omitted)).
  The Motion to Dismiss, which addresses the original Complaint, is therefore DENIED AS
  MOOT. The denial of the Motion to Dismiss is WITHOUT PREJUDICE to the filing of
  a new motion to dismiss addressing the Amended Complaint.

          However, before the defendants file a motion to dismiss the Amended Complaint,
  they are encouraged to meet and confer with Plaintiffs to discuss whether they will
  stipulate to allow further amendment through the filing of a second amended complaint.
  The Court emphasizes that: a complaint filed by a pro se party is liberally construed;
  Erickson v. Pardus, 551 U.S. 91, 94 (2007) (per curiam); and a pro se plaintiff is
  generally granted leave to amend before an action is dismissed with prejudice, see Lucas
  v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam) (“Unless it is absolutely
  clear that no amendment can cure the defect, however, a pro se litigant is entitled to
  notice of the complaint’s deficiencies and an opportunity to amend prior to dismissal of
  the action.” (citations omitted)).
Case 1:21-cv-00068-LEK-KJM Document 35 Filed 04/21/21 Page 2 of 2               PageID #: 541

  II.    Motion for Injunctive Relief

         On March 18, 2021, Plaintiffs filed a motion that has been construed as a motion
  seeking injunctive relief (“Motion for
  Injunctive Relief”). [Dkt. nos. 23 (Motion for Injunctive Relief), 26 (entering order
  construing motion).] In light of the filing of the Amended Complaint, the Motion for
  Injunctive Relief is DENIED WITHOUT PREJUDICE to the filing of a new motion
  seeking injunctive relief that refers to the Amended Complaint.

         This entering order does not affect Plaintiffs’ Motion to Compel, [filed 3/30/21
  (dkt. no. 27),] which is currently pending before the magistrate judge.

         IT IS SO ORDERED.

  Submitted by: Agalelei Elkington, Courtroom Manager
